Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 1, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  146285 & (55)(58)                                                                                     Michael F. Cavanagh
                                                                                                         Stephen J. Markman
                                                                                                             Mary Beth Kelly
                                                                                                              Brian K. Zahra
                                                                                                     Bridget M. McCormack,
  EUGENE GREENSTEIN,                                                                                                   Justices
           Plaintiff,
  and
  MELVYN C. STERNFELD,
           Plaintiff-Appellant,
  v                                                                  SC: 146285
                                                                     COA: 306268
                                                                     Oakland CC: 2011-120733-CZ
  FARMINGTON PUBLIC SCHOOLS and
  FARMINGTON PUBLIC SCHOOLS BOARD
  OF EDUCATION,
           Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the September 20, 2012 judgment of the Court of
  Appeals is considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court. The motion to supplement the record is
  DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 1, 2013                    _________________________________________
         t0129                                                                  Clerk